Citation Nr: 0933097	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for temporomandibular joint dysfunction (TMJ) and, 
if so, whether service connection is warranted.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to service-connected 
duodenal ulcer.

3.  Entitlement to an increased evaluation for cervical spine 
degenerative disc disease, currently rated as 10 percent 
disabling.

4.  Entitlement to an initial compensable evaluation for 
migraine headaches.

5.  Entitlement to an initial compensable evaluation for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
September 1999 and had an additional five years, four months 
and eight days of active service.  He testified that his 
continuous period of active duty began in June 1978.  See 
hearing transcript at 15.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In January 2007, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  VA received additional medical evidence consisting 
of a statement from B. B. Lefler, D.D.S., F.A.C.P., in 
October 2006.  The Veteran waived initial RO consideration of 
this evidence during his videoconference hearing.  In light 
of the waiver, the Board may properly consider the evidence 
in this decision without the necessity for a remand.  See 
38 C.F.R. § 20.1304 (2008).

Although the RO determined that new and material evidence to 
reopen the claim for service connection for TMJ has not been 
submitted, the Board must make this threshold preliminary 
determination before proceeding further because it affects 
the Board's legal jurisdiction to consider the underlying 
merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

After reopening the claim for service connection for TMJ, the 
Board is remanding this issue as well as the remaining issues 
on appeal to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development before 
readjudicating these issues on the underlying merits.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for TJM in 
September 2001.  The Veteran did not initiate an appeal and 
this rating decision became final.

2.  New evidence associated with the claims file since the 
September 2001 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied 
entitlement to service connection for TMJ, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  Evidence received since the September 2001 RO decision is 
new and material and the Veteran's claims for service 
connection for TMJ is reopened.  38 C.F.R. §§ 5108, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  In addition, prior to the adjudication of petitions 
to reopen service connection claims, the Veteran must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this is not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection for TMJ to comply 
with the duty to assist him in developing this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

New and Material Evidence

In September 2001, the RO denied the Veteran's claim for 
service connection for temporomandibular condition.  The 
Veteran was notified of this decision the same month but did 
not file an appeal.  This decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence has not 
been presented, and denied reopening the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the September 2001 rating 
decision includes a September 2006 statement from B. B. 
Lefler, D.D.S, F.A.C.P, a prosthodontist who has spent 
several years treating numerous patients with Chronic Pain 
Dysfunction Syndrome related to trauma, malocclusion, and 
developmental problems.  This statement suggests that, upon 
examining the Veteran and having reviewed his records, Dr. 
Lefler noted that the Veteran's "problem was noted prior to 
his retirement [from service] and has given him trouble 
before and now after retirement."  

This medical statement, when considered in conjunction with 
service, VA and private treatment records, confirms the 
presence of a current dental problem and suggests a linkage 
between that problem and the Veteran's military service.  
This evidence is "new" as it is dated subsequent to the 
September 2001 rating decision and, thus, was not available 
at the time of the prior decision.  This evidence is also 
"material" in that it includes the suggestion that the 
Veteran's current's disability is attributable to his period 
of active duty service, which did not exist at the time of 
the prior determination..  See Justus v. Principi, 3 Vet. 
App. 510 (1992) (when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed).

Accordingly, new and material evidence has been received and 
the claim of service connection for TMJ is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as discussed below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for TMJ is reopened, to this extent 
only the claim is allowed.


REMAND

Unfortunately, a remand is required with respect to the 
issues on appeal.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Service treatment records include a September 1998 Dental 
Treatment note which notes that the Veteran has a unilateral 
(right side) TMJ problem.  Post-service, the September 2006 
statement from Dr. Lefler includes the opinion that the 
Veteran's dental problem was noted prior to his retirement 
from service and has given him trouble before and after 
retirement.  The Veteran claims that he has experienced TMJ 
symptoms since his period of active duty service; however, he 
has not been afforded a VA examination for his TMJ 
complaints.

Although an October 2005 VA examination report includes the 
opinion that the Veteran's gastroesophageal reflux symptoms 
are more than likely a separate problem from the duodenal 
ulcer disease, examination report notes that both are 
associated with hyperacidity and treated similarly but does 
not include an opinion as to whether the service-connected 
duodenal ulcer aggravates the Veteran's GERD.  Accordingly, 
he should also be afforded a VA examination to determine the 
nature and severity of his service-connected duodenal ulcer 
as well as whether GERD is aggravated by the duodenal ulcer.  
See 38 C.F.R. § 3.310.

In addition to his service-connected duodenal ulcer, the 
Veteran also contends that his service-connected headaches 
and cervical spine are more severe than reflected by the 
assigned ratings.  The Board observes that the record 
indicates possible worsening of these disabilities since the 
last examinations.  The Board also notes that the Veteran has 
not been afforded a VA examination in almost four years for 
his duodenal ulcer and headaches and over five years for his 
cervical spine.  Therefore, the Board finds that an 
examination in connection with his claims for an increased 
rating is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

In this regard, it is noted that VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  See hearing transcript at 7.  These 
additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must 
be obtained if the material could be determinative of the 
claim). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, develop all records of VA 
and/or private treatment for the claims on 
appeal identified by the Veteran which 
have not already been obtained, including 
from:

a.  Dr. Terri Blackstock, St. 
Joseph's Mercy, 300 Werner St., P.O. 
Box 29001, Hot Springs, AR  71913-
9937 from July 2005 to the present; 
and

b.  Dr. Bill B. Lefler, Cordoba 
Center Dental Clinic, 130 Cordoba 
Center, Hot Springs Village, AR  
71909; and

c.  VA facilities in Little Rock and 
North Little Rock since June 2005.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his TMJ complaints.  Based upon 
examination of the Veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that any current TMJ is a result of his 
period of active duty service.  A complete 
rationale for all opinions expressed must 
be provided.  If the physician is unable 
to render any opinion sought, it should be 
so indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
must be set forth for the record.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his duodenal ulcer as well as 
the etiology of any GERD.  Based upon 
examination of the Veteran and review of 
his pertinent medical history, the 
examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected 
duodenal ulcer, to include any anemia, 
weight loss, recurrent incapacitating 
episodes over the previous year, vomiting, 
recurrent hematemesis, melena, and 
impairment of health.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
GERD is being chronically aggravated by 
the service-connected duodenal ulcer.  A 
complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

4.  Schedule the Veteran for a VA 
orthopedic examination to assess the 
current severity of his cervical spine 
disorder.  The designated VA examiner must 
conduct all necessary testing needed to 
make this determination, including range 
of motion studies (measured in degrees, 
with normal range of motion specified), 
and the examiner should review the results 
of any testing prior to completion of the 
examination report.  The examiner must 
also determine whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the cervical spine is 
used repeatedly over a period of time.  
This determination should be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.  A complete rationale for 
all opinions expressed should be provided.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

5.  Schedule the Veteran for a VA 
neurological examination to determine the 
degree of impairment due to migraine 
headaches.  Based upon examination of the 
Veteran and review of his pertinent 
medical history, the examiner should 
provide an opinion as to whether the 
Veteran's migraine headaches are 
prostrating in nature and, if so, whether 
the prostrating attacks have occurred on 
average once in two months over the last 
several months, occurred an average of 
once a month over the last several months, 
or occur very frequently with completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  A complete rationale for 
all opinions expressed should be provided.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

6.  Thereafter, the RO/AMC should 
readjudicate the claims in light of the 
additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


